Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Warren Burnam on Dec 09, 2020.
The application has been amended as follows: 
In the claims:
 Claim 8 (currently amended). A non-transitory computer-readable medium encoded with instructions that, when 5executed by a processor, perform the steps of: determining whether or not a current quantization matrix is to be generated by copying a source quantization matrix, wherein the current quantization matrix comprises a second identification value;  10in the case where the current quantization matrix is to be generated by copying the source quantization matrix, encoding a first information into a bit stream, wherein the first information indicates the current quantization matrix is to be generated by copying the source quantization 15matrix; determining whether a default matrix is to be used as the source quantization matrix; in a case where the default matrix is to be used as the source quantization matrix, 20setting a first identification value equal to the second identification value; in a case where the default matrix is not to be used as the source quantization matrix, setting a first identification value not equal 25to the second identification value such that the source 

9 (currently amended). The non-transitory computer-readable medium according to claim 8, wherein the 5matrix type includes at least one combination of a prediction mode and a color component.

10 (currently amended). The non-transitory computer-readable medium according to claim 9, wherein the at least one combination of the prediction mode and the color component 10includes intra prediction for luma component, intra prediction for chroma component, inter prediction for luma component, and inter prediction for chroma component.

11 (currently amended). The non-transitory computer-readable medium according to claim 9, wherein the at 15least one combination of the prediction mode and the color component includes intra prediction for Y component, intra prediction for Cb component, intra prediction for Cr component, inter prediction for Y component, inter prediction for Cb component, and inter prediction for Cr component.

12 (currently amended). The non-transitory computer-readable medium according to claim 8, wherein a case where the current quantization matrix is not to be generated by copying the source quantization matrix: encoding, into the bit stream, the current quantization 

13 (currently amended). The non-transitory computer-readable medium according to claim 8, wherein the bit stream is transmitted.

14 (currently amended). The non-transitory computer-readable medium according to claim 12, wherein the bit stream is transmitted

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 12/09/20, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487